Citation Nr: 1022820	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of all four extremities, to include as secondary 
to service-connected type II diabetes mellitus, coronary 
artery disease, and hypertension.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

4.  Entitlement to an increased evaluation for a gunshot 
wound of the right arm with median nerve injury, currently 
assigned a 30 percent disability evaluation.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006, August 2006, and July 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The May 2006 
rating decision granted service connection for PTSD and 
assigned a 30 percent disability evaluation effective from 
February 14, 2006.  The August 2006 rating decision denied 
service connection for peripheral neuropathy of all four 
extremities, but did grant service connection for bilateral 
hearing loss and assigned a noncompensable evaluation 
effective from June 13, 2006.  The July 2008 rating decision 
also denied an increased evaluation for a gunshot wound of 
the right arm with median nerve injury.  The Veteran appealed 
those decisions, and the case has been referred to the Board 
for appellate review.

A hearing was held on March 18, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).


Service Connection for Peripheral Neuropathy of all Four 
Extremities

The Veteran has contended that he has peripheral neuropathy 
in all of his extremities due to his service-connected type 
II diabetes mellitus, coronary artery disease, and 
hypertension.  He was provided a VA examination in November 
2006 during which the examiner diagnosed him with mild 
sensory peripheral neuropathy.   However, the examiner opined 
that the disorder was not likely secondary to the Veteran's 
type II diabetes mellitus because the Veteran reported 
symptoms beginning several years prior to the diagnosis of 
type II diabetes mellitus.

The Veteran and his representative have claimed that the 
November 2006 VA examination is inadequate because the 
examiner did not review the claims file or medical records 
prior to rendering her opinion.  The examiner did state that 
she did not have the claims file or medical records available 
for review.  In addition, the examiner appears to have based 
her opinion on the fact that the Veteran reported 
neurological symptoms prior to his diagnosis of diabetes 
mellitus.  However, a review of the claims file indicates 
that the Veteran was afforded a VA examination in October 
2005 in connection with his diabetes mellitus and 
complications thereof, and at that time, he did not complain 
of neurological symptoms.  Indeed, neurological testing at 
that time was within normal limits for all extremities other 
than the Veteran's right median nerve for which service 
connection has already been established.  VA outpatient 
treatment records dated since the November 2006 examination 
also document subsequent complaints, treatment, and diagnoses 
of peripheral neuropathy.  

In addition, the Board notes that the November 2006 VA 
examiner did not address the likelihood that the Veteran's 
peripheral neuropathy is related to his service-connected 
coronary artery disease and hypertension.  

Based on the foregoing, the Board finds that the November 
2006 VA examination is inadequate to decide the claim for 
service connection for peripheral neuropathy.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that an additional medical opinion 
is necessary for the purpose of determining the nature and 
etiology of any peripheral neuropathy that may be present.

The Board further notes the Veteran testified that he 
receives private treatment from Dr. M. (initials used to 
protect the Veteran's privacy) for his type II diabetes 
mellitus, coronary artery disease, and hypertension.  The 
claims file does contain private medical records from Dr. M. 
dated from 1995 to December 2001; however, there are no 
current treatment records from that physician.  Given the 
nature of the issue here, such records may prove to be 
relevant and probative.  The RO should attempt to obtain any 
and all relevant private treatment records identified by the 
Veteran that may be missing from the record.


Increased Rating Claims 

The Veteran claims that his gunshot wound of the right arm 
with median nerve injury, PTSD, and bilateral hearing loss 
are worse than currently rated.  He was afforded a VA 
audiological evaluation in July 2006 as well as a VA 
examination in June 2008 in connection with his claim for an 
increased evaluation for a gunshot wound of the right arm 
with median nerve injury.  He was also provided VA PTSD 
examinations in May 2006 and March 2008.  However, the 
Veteran and his representative contended at the March 2010 
hearing before the Board that all of the examinations were 
outdated and requested that new examinations be provided.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  VA's General Counsel has also 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

VA outpatient treatment records dated through September 2009 
do show continuing treatment for all disabilities on appeal.  
Thus, in light of the Veteran's testimony before the Board in 
March 2010 that his conditions have worsened since his last 
examinations, the Board finds that more recent VA 
examinations are necessary for the purpose of ascertaining 
the current severity and manifestations of the Veteran's 
gunshot wound to the right arm with median nerve injury, 
PTSD, and bilateral hearing loss.

The Veteran also testified that he had problems with the 
medical staff at the VA Medical Center in Oklahoma City, 
specifically with regard to PTSD treatment.  The Veteran 
requested that his examinations be conducted by a contracted 
private physician, or in the alternative, in a different VA 
facility.  While the Board does not find any objective 
evidence of mistreatment by the Oklahoma City medical staff, 
the RO should make efforts to provide the Veteran medical 
examinations with different physicians to the extent 
possible. 

As to all claims, the RO should also take this opportunity to 
obtain recent VA treatment records from September 2009 to the 
present. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain the Veteran's 
medical records for treatment from the VA 
Medical Center in Oklahoma City, Oklahoma, 
from September 2009 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The RO should request that the Veteran 
complete release forms authorizing VA to 
request his complete treatment records from 
Dr. M. (identified in the March 2010 
hearing transcript) from December 2001 to 
the present and any other private physician 
providing treatment relevant to his claims.  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests if appropriate, should be fully 
documented.  If the Veteran's complete 
records are not obtained, the Veteran 
should be informed and given an opportunity 
to submit the records himself.

3.  Following the completion of the 
actions in the preceding paragraphs, the 
Veteran's claims file should be referred 
to a VA examiner for a clarifying opinion 
as to the nature and etiology of any 
current peripheral neuropathy.  If 
possible, the RO should attempt to obtain 
the opinion from a facility other than the 
VA Medical Center in Oklahoma City, 
Oklahoma.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-service 
medical records as well as his own 
statements.  It should be noted that the 
Veteran is separately service-connected 
for a gunshot wound of the right arm with 
median nerve injury.  

The examiner should indicate whether the 
Veteran has peripheral neuropathy in any 
or all of his extremities.  If so, the 
examiner should opine as to whether it is 
at least as likely as not that the 
disorder was caused by or permanently 
aggravated by his service-connected type 
II diabetes mellitus, coronary artery 
disease, and/or hypertension, or is 
otherwise related to his military service.  
With respect to the Veteran's right upper 
extremity, the examiner is asked to opine 
whether the Veteran has a neurological 
disability separate and distinct from the 
median nerve injury caused by the in-
service gunshot wound to his right arm, 
and if so, the likely etiology of the 
separate neurological disability.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

Pertinent documents in the claims folder 
must be reviewed by the examiner, and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.  

4.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his PTSD.  
If possible, the RO should attempt to 
obtain schedule the Veteran for a VA 
examination at a facility other than the 
VA Medical Center in Oklahoma City, 
Oklahoma.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected PTSD.  
The examiner should also report all signs 
and symptoms necessary for rating the 
Veteran's PTSD under the General Rating 
Formula for Mental Disorders.  The 
findings of the examiner should address 
the level of social and occupational 
impairment attributable to the Veteran's 
PTSD.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
bilateral hearing loss.  If possible, the 
RO should attempt to obtain schedule the 
Veteran for a VA examination at a facility 
other than the VA Medical Center in 
Oklahoma City, Oklahoma.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a puretone 
audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected bilateral hearing loss.  
The examiner should also discuss the 
effect of the Veteran's hearing loss 
disability on his occupational functioning 
and daily activities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his gunshot 
wound of the right arm with median nerve 
injury.  If possible, the RO should 
attempt to obtain schedule the Veteran for 
a VA examination at a facility other than 
the VA Medical Center in Oklahoma City, 
Oklahoma.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  It should be noted that the 
Veteran is separately service-connected 
for impairment of right muscle group V 
associated with his gunshot wound.

The examiner should comment on the 
severity of the Veteran's service-
connected gunshot wound of the right arm 
with median nerve injury.  He or she 
should report all signs and symptoms 
necessary for rating the Veteran's 
disability under the rating criteria, 
including whether he has mild, moderate, 
or severe incomplete paralysis of the 
major median nerve.  It should also be 
noted whether there is complete paralysis 
of the major median nerve with the 
dominant hand inclined to the ulnar side; 
the index and middle fingers more extended 
than normal; considerable atrophy of the 
muscles of the thenar eminence; the thumb 
in the place of the hand (ape hand); 
pronation incomplete and defective; 
absence of flexion of index finger and 
feeble flexion of middle finger; an 
inability to make a fist; the index and 
middle finders remain extended; an 
inability to flex the distal phalanx of 
thumb; defective opposition and abduction 
of the thumb; at right angles to palm; 
weakened wrist; flexion; and, pain with 
trophic disturbances.  The examiner should 
also address the effect of the disability 
on the Veteran's occupational and daily 
activities.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

7.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the actions taken in the 
preceding paragraphs. 

8.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

